Citation Nr: 9920263	
Decision Date: 07/22/99    Archive Date: 07/28/99

DOCKET NO.  95-00 971	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office in 
Pittsburgh, Pennsylvania


THE ISSUES

1.  Entitlement to service connection for paranoid 
schizophrenia.

2.  Entitlement to service connection for sarcoidosis.



REPRESENTATION

Appellant represented by:	Disabled American Veterans



WITNESS AT HEARING ON APPEAL

Veteran


ATTORNEY FOR THE BOARD

Suzie S. Gaston, Counsel


INTRODUCTION

The veteran had active military service from December 1977 to 
April 1979.  He has been represented throughout his appeal by 
the Disabled American Veterans.  

This matter came before the Board of Veterans' Appeals 
(hereinafter Board) on appeal from a rating decision of 
November 1993, by the Pittsburgh, Pennsylvania Regional 
Office (RO), which denied the veteran's claims for service 
connection for paranoid schizophrenia and sarcoidosis.  The 
notice of disagreement with this determination was received 
in December 1993.  The statement of the case was issued in 
July 1994.  The substantive appeal was received in August 
1994.  The veteran appeared and offered testimony at a 
hearing before a hearing officer at the RO in April 1996.  A 
transcript of the hearing is of record.  A hearing officer's 
decision was entered in May 1996, which confirmed the 
previous denial of the veteran's claims for service 
connection.  

In January 1997, the Board remanded the case to the RO for 
further development.  Private treatment reports were received 
in February 1997.  Medical records from the Social Security 
Administration (SSA) were received in October 1997.  A 
supplemental statement of the case was issued in November 
1998.  The appeal was received back at the Board in April 
1999.  

Upon reviewing the evidentiary record, the case was referred 
to the Veterans Health Administration (VHA) for an expert 
medical opinion, pursuant to 38 U.S.C.A. § 7109 (West 1991); 
38 C.F.R. § 20.901 (1999).  The Board informed the veteran of 
the request.  Following receipt of the VHA opinion dated in 
June 1999, a copy was provided to the veteran's 
representative who submitted additional argument in June 
1999.  


FINDINGS OF FACT

1.  All relevant evidence necessary for an equitable 
disposition of the veteran's claim for service connection for 
paranoid schizophrenia has been obtained by the RO.  

2.  The weight of the medical evidence does not support a 
finding that the schizophrenia began in service or for many 
years after service or was related to service.

3.  Sarcoidosis was first medically shown at least several 
years after service; there is no competent evidence linking 
it to service or any incident in service.  


CONCLUSIONS OF LAW

1.  An acquired psychiatric disorder was not incurred in or 
aggravated by service, nor may paranoid schizophrenia be 
presumed to have been incurred in service.  38 U.S.C.A. 
§§ 1101, 1112, 1113, 1131, 1137, 5107(a) (West 1991 & Supp. 
1999); 38 C.F.R. §§ 3.303, 3.307, 3.309 (1998).  

2.  The veteran has not submitted evidence of a well-grounded 
claim for service connection for sarcoidosis.  38 U.S.C.A. 
§ 5107(a) (West 1991).  


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

A.  Factual background.

The pertinent facts in this case are not in dispute and may 
be briefly described.  The veteran had active military 
service from December 1977 to April 1979.  The service 
medical records reflect that the veteran was seen in 
evaluation as an outpatient in the mental health service on 
August 3, 1978; it was noted that he was referred for 
evaluation because he got into too much trouble too fast.  
The examiner reported that the result of MMPI administered on 
July 31, 1978 was not diagnostic of any particular mental or 
characterologic trend.  It was further noted that, as a 
result of the evaluation, it was determined that the veteran 
showed no evidence psychosis, psychoneurosis or other mental 
condition or defect requiring medical attention or adversely 
affecting his fitness and suitability for general military 
service.  The service medical records do not reflect any 
complaints or finding of sarcoidosis.  

Received in March 1993 was a private hospital report, dated 
in February 1984, which shows that the veteran was seen on 
February 8, 1984 with a history of sudden onset of right 
anterior rib pain that was made severely worse with movement 
and/or deep breaths approximately 5 to 6 weeks ago.  On 
examination, the lungs were clear to auscultation and 
percussion; no E-A changes and no vocal tactile fremitus 
increased in the chest were noted.  The impression was 
interstitial lung disease of unknown etiology, and question 
of atypical pneumonia.  The report indicates that the veteran 
was admitted to the hospital for bronchoscopic biopsy of the 
affected lobes.  A chest x-ray showed an approximately 20 
percent pneumothorax of the right upper lobe only.  The 
discharge diagnosis was bilateral pulmonary infiltrates; R/O 
sarcoidosis.  

The veteran was afforded a VA compensation examination in 
April 1993, at which time it was reported that the only 
problem that he had had was the development of sarcoidosis in 
1983; he was subsequently treated with Prednisone.  It was 
also reported that there had been no follow-up since 1986.  
It was noted that the veteran had no respiratory symptoms at 
the time of the examination.  On examination, chest was clear 
to auscultation and percussion; no rales or rhonchi were 
heard.  A chest x-ray revealed findings consistent with 
sarcoid.  The impression was no noteworthy medical problems; 
the examiner stated that the veteran apparently had 
sarcoidosis in the past, but no particular symptoms were 
currently present.  

A special psychiatric examination was also conducted in April 
1993, at which time the veteran reported being repeatedly 
raped at the age of 6 or 7; he indicated that he had trouble 
dealing with that ever since the incident.  The veteran also 
reported having trouble in school.  The veteran indicated 
that a sergeant told him that his friendly smiling attitude 
"pissed a lot of people off."  The veteran also indicated 
that he started drinking while on active duty; he stated that 
his abuse of alcohol caused him to get into a lot of trouble, 
and he was finally put in a stockade.  The veteran related 
that he became paranoid and delusional, and he was eventually 
given a general discharge.  Following a mental status 
evaluation, the examiner indicated that the veteran did not 
seem to fit the pattern of chronic paranoid schizophrenia or 
chronic undifferentiated schizophrenia; however, there was 
certainly a possibility of a schizoaffective disorder.  The 
examiner stated that, if there was sufficient sexual trauma 
early on in life, the veteran may have some type of PTSD 
based on this early trauma.  The examiner further noted that 
"it certainly sounds as if the veteran had rather serious 
pre-existing problems before coming into the service, though 
the service may have been the precipitating cause of a final 
psychotic break, as it often is with schizophrenia or other 
patterns of this nature."  

At his personal hearing in April 1996, the veteran indicated 
that he did not receive any treatment in service for 
sarcoidosis.  He stated that he was first treated for 
sarcoidosis in 1982.  The veteran explained that, since 
sarcoidosis was of unknown etiology and he had no idea where 
he got it, he felt that his condition might have been related 
to military service.  The veteran related that he began 
having problems with nerves during basis training.  The 
veteran maintained that he had no treatment for his nerves 
prior to service, and he had no problems prior to service.  
The veteran stated that he did recall being raped at age 6 or 
7; as a result, he felt that he had no respect for authority 
which caused him to get into trouble during service.  The 
veteran indicated that he was involved in fights while in 
service, and at one time was referred for psychiatric 
treatment.  The veteran also reported being court-martialed.  
The veteran indicated that he did not seek psychiatric 
treatment after service until 1984.  The veteran stated that 
he was first diagnosed and treated for a nervous disorder in 
1990, at which time he began attending a behavioral help 
clinic.  The veteran also stated that he had been on 
medication since 1992 to include Haldol and Benztropine; he 
had been on medication on a regular basis since 1994.  

Received in February 1997 were private treatment from the 
Hamot Institute for Behavioral Health, dated from December 
1992 to May 1994, which show that the veteran received 
treatment for a psychiatric disorder variously diagnosed as 
schizoaffective disorder and personality disorder.  These 
records do not reflect any treatment for sarcoidosis.  

Received in October 1997 were medical records received from 
the Social Security Administration (SSA) dated from February 
1984 to October 1996, which reflect evaluation and treatment 
for sarcoidosis and a psychiatric disorder variously 
diagnosed as schizoaffective disorder, atypical personality 
disorder and adjustment disorder.  The records indicate that 
in January 1986, the veteran was diagnosed with adjustment 
disorder of adult life with anxiety and possible intermittent 
depression, and atypical or mixed personality disorder, 
showing evidence of an anti-social and borderline personality 
disorder.  A treatment report dated in August 1992 indicates 
that the veteran had difficulty dealing with people on a 
long-term basis; the pertinent diagnosis was schizotype 
"(sic)" personality disorder.  The records indicate that 
the veteran was afforded a psychiatric evaluation in 
September 1996, at which time it was noted that the veteran 
had been receiving social security disability benefits for 
the last four years because of being paranoid; the veteran 
indicated that his disorder was called schizoaffective 
something.  The records further indicate that in October 
1996, it was determined that the veteran had been disabled 
since March 1, 1992 due to schizoid personality and atypical 
psychosis.  

In April 1999, the Board undertook additional inquiry 
concerning the medical question involved in this case in the 
form of a request for an opinion from a VA Veterans Health 
Administration (VHA) medical expert as to several matters, 
including the following:

1.  Did the veteran have an acquired psychiatric disorder in 
service? If so, what is the diagnosis?

2.  Does the veteran currently have an acquired psychiatric 
disorder? If so, what is the diagnosis? If he currently has 
an acquired psychiatric disorder, is it as likely as not 
related to military service or any incident therein?

In June 1999, the requested opinion was received.  The VHA 
medical expert stated that after carefully reviewing the 
claims folder, the veteran did not appear to have an acquired 
psychiatric disorder in service.  The medical expert noted 
that the veteran currently appeared to have an acquired 
psychiatric disorder; he stated that the diagnosis would 
appear to be mostly a schizoaffective disorder.  He also 
noted that there was limited information and confounding 
issues of substance abuse and steroid medication (prescribed) 
that upon further study may alter the diagnosis.  The medical 
expert opined that, regarding the information made available 
to him, it appeared that the current acquired psychiatric 
disorder was not likely to be related to service or any 
incident therein.  

B.  Legal analysis.

Service connection may be granted for disability resulting 
from disease or injury incurred in or aggravated by peacetime 
military service. 38 U.S.C.A. § 1131 (West 1991).  
Additionally, where a veteran served continuously for 90 days 
or more during a period of war, or during peacetime service 
after December 31, 1946, and a psychosis or sarcoidosis 
becomes manifest to a degree of 10 percent within one year 
from date of termination of such service, such disease shall 
be presumed to have been incurred in service, even though 
there is no evidence of such disease during the period of 
service.  This presumption is rebuttable by affirmative 
evidence to the contrary.  38 U.S.C.A. §§ 1101, 1112, 1113, 
1137 (West 1991 & Supp. 1999); 38 C.F.R. §§ 3.307, 3.309 
(1998).  

If a condition noted during service is not shown to be 
chronic, then generally a continuity of symptoms after 
service is required for service connection.  38 C.F.R. 
§ 3.303(b).  The chronicity provision of 38 C.F.R. § 3.303(b) 
is applicable where evidence, regardless of its date, shows 
that a veteran had a chronic condition in service or during 
an applicable presumption period and still has such 
condition. Such evidence must be medical unless it relates to 
a condition as to which, under the U.S. Court of Appeals for 
Veterans Claims case law, lay observation is competent.  If 
the chronicity provision is not applicable, a claim may still 
be well grounded or reopened on the basis of 38 C.F.R. 
§ 3.303(b) if the condition is observed during service or any 
applicable presumption period, continuity of symptomatology 
is demonstrated thereafter, and competent evidence relates 
the present condition to that symptomatology.  Savage v. 
Gober, 10 Vet. App. 488 (1997).  Service connection may also 
be granted for any disease diagnosed after discharge, when 
all the evidence, including that pertinent to service, 
establishes that the disease was incurred in service.  38 
C.F.R. § 3.303(d) (1998).  

However, the threshold question, which must be answered, is 
whether the veteran has presented well-grounded claims for 
service connection.  The Court has held that in order for a 
claim for service connection to be well-grounded, there must 
be competent evidence of a current disability (a medical 
diagnosis), of incurrence or aggravation of a disease or 
injury in service (lay or medical evidence) and of a nexus 
between the in-service injury or disease and the current 
disability (medical evidence.).  Caluza v. Brown, 7 Vet. App. 
498 (1995).  Where the determinative issue involves a medical 
diagnosis, competent medical evidence to the effect that the 
claim is "plausible" or "possible" is required.  Grottveit v. 
Brown, 5 Vet. App. 91, 92-93 (1993).  The Board emphasizes 
that the doctrine of reasonable doubt does not ease the 
veteran's initial burden of submitting a well-grounded claim.  
38 U.S.C.A. § 5107(b) (West 1991); Gilbert v. Derwinski, 1 
Vet. App. 49, 55 (1990).  

I.  Service connection for paranoid schizophrenia.

Because of the April 1993 opinion of the VA examiner the 
Board finds that the veteran's claim seeking entitlement to 
service connection for paranoid schizophrenia is well-
grounded within the meaning of 38 U.S.C.A. § 5107(a).  That 
is, we find that he has submitted a claim which is plausible.  
We are also satisfied that all relevant facts have been 
properly developed, and that no further assistance to the 
veteran is required in order to comply with the duty to 
assist, as mandated by 38 U.S.C.A. § 5107(a).

The veteran contends that his currently diagnosed psychiatric 
disorder had its onset in military service.  The veteran 
argues that he was diagnosed with and treated for 
schizophrenia in service, and he has continued to experience 
problems as a result of this disorder ever since then.  

In this regard, It is undisputed that the veteran now suffers 
from schizoaffective disorder.  As noted above, in order to 
establish service connection for the disorder it must be 
shown that it is related to service.  While the record 
indicates that the veteran was seen for evaluation in the 
mental health service in August 1978, it was noted that he 
showed no evidence of any mental disease or defect; thus, his 
service medical records are negative for any reference to or 
treatment for schizophrenia.  Postservice medical records do 
not show any finding or treatment of a psychiatric disorder 
until January 1986, several years after the veteran's 
discharge from military service.  

Later medical records include the report of a VA compensation 
examination conducted in April 1993, wherein the examiner 
reported that there was a possibility of a schizoaffective 
disorder.  The examiner stated "it certainly sounds as if 
the veteran had rather serious pre-existing problems before 
coming into the service, though the service may have been the 
precipitating cause of a final psychotic break, as it often 
is with schizophrenia or other patterns of this nature."  
The examiner's opinion is disputed by the psychiatrist who 
provided the June 1999 VHA expert medical opinion.  This 
psychiatrist agreed with the VA examiner's finding that 
veteran currently appeared to have an acquired psychiatric 
disorder that may be diagnosed as schizoaffective disorder; 
however, the VHA expert stated that the veteran did not have 
an acquired psychiatric disorder during service.  The 
resulting medical opinion was essentially to the effect that 
the veteran's schizophrenia was not present in service, nor 
was it related to service or any incident therein.  

The Board notes that the VHA psychiatrist's opinion is based 
on a review of the entire claims file.  However, at the time 
of the VA examination in April 1993, the examiner 
specifically noted that no records were available for review; 
therefore, the opinion proffered by the examiner was based on 
the veteran's recitation of his medical background in 
service, and not on a review of the entire file.  
Consequently, the Board finds that the VHA psychiatrist's 
opinion is much more probative on the matter at hand than the 
opinion offered in April 1993, and constitutes the most 
persuasive evidence on this claim.

The Board has also considered the veteran's own contentions 
and testimony.  However, his statements cannot be given any 
probative weight because, as a layperson, he is not competent 
to offer a medical opinion on the diagnosis or etiology of a 
medical condition because he has no medical expertise.  Layno 
v. Brown, 6 Vet. App. 465, 470 (1994); Grottveit v. Brown, 5 
Vet. App. 91, 92-93 (1993); Espiritu v. Derwinski, 2 Vet. 
App. 492, 494-95 (1992).  

Although regulations provide that service connection may be 
granted for a disorder first diagnosed after service, the 
evidence in its entirety must nevertheless establish that the 
disorder was incurred in service.  In view of the totality of 
the circumstances presented herein, the Board concludes that 
the weight of the evidence is against the veteran's claim.  
The record before the Board does not substantiate that 
schizophrenia, is attributable to service.  In reaching that 
determination, the Board has been mindful of the doctrine of 
benefit of doubt.  38 U.S.C.A. § 5107(b) (West 1991).  

II.  Service connection for sarcoidosis.

As indicated above, an award of service connection requires 
that the facts, as shown by the evidence, establish that a 
particular injury or disease resulting in disability was 
incurred during service, or was due to an incident of same.  
Such a determination requires a finding of current 
disability, which is related to an injury or disease, 
incurred in service.  Rabideau v. Derwinski, 2 Vet. App. 141, 
143 (1992); Caluza.  In addition, lay assertions of medical 
diagnosis or causation do not constitute competent evidence 
sufficient to render a claim well-grounded.  Grottveit v. 
Brown, 5 Vet. App. 91, 93 (1992); Espiritu v. Derwinski, 2 
Vet. App. 492, 495 (1992).  

After careful review of the evidentiary record, the Board 
finds that the service medical records are completely devoid 
of any findings or diagnosis of sarcoidosis.  In addition, 
there is no evidence that the condition was manifested to a 
compensable degree within the year after service, as required 
to raise the presumption of service incurrence.  The records 
reflect that sarcoidosis was first medically noted in 
February 1984, when the veteran sought treatment and gave a 
5-6 week history of symptoms.  Moreover, there is no 
competent medical evidence of record which shows that the 
veteran's sarcoidosis is causally related to military service 
or any incident therein. 

The only evidence linking the contended sarcoidosis to 
service consists of the contentions and testimony of the 
veteran.  However, lay evidence is inadequate to establish 
the medical nexus required by Caluza.  The Court has held 
that lay persons are competent to testify as to what they 
actually observed and what is within the realm of their 
personal knowledge.  Layno v. Brown, 6 Vet. App. 465 (1994).  
However, the Court has also held that lay testimony is not 
competent to prove a matter requiring medical expertise.  
Grottveit v. Brown, 5. Vet. App. 91 (1993).  The veteran is 
not medically trained and is not competent to testify as to 
the existence or etiology of sarcoidosis.  Consequently, the 
veteran has not met the initial burden under 38 U.S.C.A. 
§ 5107(a) as the lay evidence submitted does not cross the 
threshold of mere allegation.  Thus, the claim is not well-
grounded as it lacks plausibility.  




ORDER

Entitlement to service connection for paranoid schizophrenia 
is denied.  

Entitlement to service connection for sarcoidosis is denied 
as not well-grounded.  



		
	E. M. KRENZER
	Member, Board of Veterans' Appeals



 

